Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the embodiment illustrated in Figures 1 and 11, and subsequently Claims 1-7 and 10-22 in the reply filed on August 15, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted January 19, 2022 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-7 and 10-22 are found to be allowable over the prior art.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims
Claim 1:  A valve system for an internal combustion piston engine having a crankshaft rotatably mounted in a crankcase portion of an engine block, comprising: 
an engine cylinder formed within said engine block and open at a lower end thereof into said crankcase portion, said engine cylinder having an intake port and an exhaust port formed in first and second sides thereof; 
wherein: 
an intake rotating port member comprising an annular sector aperture is disposed to rotate alongside said first side of said engine cylinder; 
an exhaust rotating port member comprising an annular sector aperture is disposed to rotate alongside said second side of said engine cylinder; 
such that each said intake rotating port member and said exhaust rotating port member is driven in synchronism with revolution of said crankshaft to align respectively in a communicating alignment with said intake port and said exhaust port formed through said opposite first sides of said engine cylinder and said second side of said engine cylinder; 
said annular sector apertures are each individually defined mathematically as a region between two concentric circles; and 
said concentric circles are defined mathematically as circles with a same center point origin or common center.
Claim 18:  The method of Claim 16, further comprising the steps of: 
machining a [[the]] face of each rotating port member adjacent the respective side of the engine cylinder to a predetermined surface finish; and 
configuring an outer portion of each respective side of said engine cylinder to retain a sealing apparatus around the respective first intake valve port and first exhaust valve port.
Claims 2-7, 10-17, and 19-22:  the claims remain as presented in the filing dated August 15, 2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claims 1 and 16 regarding a valve system for an internal combustion piston engine and associated method, wherein the valve system includes an intake rotating port member comprising an annular sector aperture is disposed to rotate alongside said first side of said engine cylinder, and an exhaust rotating port member comprising an annular sector aperture is disposed to rotate alongside said second side of said engine cylinder, in combination with the remaining limitations set forth respectively in Claims 1 and 16, are not disclosed nor taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant valve control systems for vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747